DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 7/12/2022 has been entered. Claims 1-10 remain pending in the application. Applicant’s amendments to the Specification, Drawings and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 5/4/2022.
The specification was received on 7/12/2022. This specification is acceptable.

Drawings
The drawings are objected to because the drawings include two reference lines without clearly extending close to the reference element 122. Therefore, it is not clear if one of the two reference lines or both reference lines are indicated by the reference element 122.  Applicant is requested to merge the reference lines at the location closer to the reference element 122 to clearly indicate that both features are referred by the reference element 122.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bernabei (US 2005/0049642 A1) in view of Zhou et al. (US 2012/0089052 A1).
Regarding claim 1, Bernabei teaches a skin care device 500 (figure 5 with an embodiment from figures 33A, 33B), comprising: 
a body (body of element 500) including a grip part (see “G” in figure 5 below) for being gripped by a user and a head part (figures 33A, 33B) located at an end portion (see “E” in figure 5 below) of the grip part (see “G” in figure 5 below); 
a plurality of skin contact plates (plates formed by elements 3360, 3310 and 3370, 3330) located at an end portion (portion where elements 3310 and 3330 are located) of the head part; 
a vibrator 310 (figure 3, paragraph 0148, lines 9-14, vibration can be provided by a vibrator shown in figure 3, figures 33A, 33B) providing vibration to the plurality of skin contact plates; and 
wherein the plurality of skin contact plates including a first contact plate (plate formed by elements 3360 and 3310) and a second contact plate (plate formed by elements 3370, 3330) spaced apart from the first skin contact plate (plate formed by elements 3360 and 3310).
Bernabei is silent regarding a controller applying current to the plurality of skin contact plates and controlling the vibrator wherein a + pole of the controller is connected to the first skin contact plate and a – pole of the controller is connected to the second skin contact plate in one embodiment.
However, Bernabei teaches in a different embodiment regarding a controller (paragraph 0092, “control”, and any other controller/switches that allow providing positive/negative pulses to the electrodes as explained in paragraph 0117) applying current to the plurality of skin contact plates and controlling the vibrator (entire device requires electrical current to operate therefore, current is being applied to the skin contact plate and the vibrator to operate, wherein a + pole of the controller is connected to the first skin contact plate and a – pole of the controller is connected to the second skin contact plate for the purpose of controlling the operation of the vibrator (paragraph 0092) and the electrodes in delivering the substance to the patient’s skin (paragraph 0117).
While modification includes plurality of electrodes therefore, one of ordinary skill in the art when modifying the skin care device of one embodiment of Bernabei in view of different embodiment of Bernabei could connect – or + pole to the first skin contact plate and vice versa for second skin contact plate. However, Bernabei also discloses that the charge could be determined based on the charge of the substance being delivered (paragraph 0086, lines 11-15) and thus one embodiment will include where a + pole of the controller is connected to the first skin contact plate and a – pole of the controller is connected to the second skin contact plate.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the skin care device of one embodiment of Bernabei to incorporate a controller applying current to the plurality of skin contact plates and controlling the vibrator wherein a + pole of the controller is connected to the first skin contact plate and a – pole of the controller is connected to the second skin contact plate in one embodiment as taught by another embodiment of Bernabei for the purpose of controlling the operation of the vibrator (paragraph 0092) and the electrodes in delivering the substance to the patient’s skin (paragraph 0117).
Bernabei is silent regarding vibrators being a plurality of vibrators.
However, Zhou teaches a design of a massaging device comprising vibrators being a plurality of vibrators 22, 25 (figure 2B), 32, 35 (figure 3B), 42, 45 (figure 4B), 52, 55 (figure 5B), 62, 65 (figure 6B), 72, 75 (figure 7B), 82, 85 (figure 8B), 102, 104 (figure 10B) for the purpose of electronically switching vibrations in different modes to allow user focus more on skin beautification process and its results (paragraph 0007).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the number of vibrators of Bernabei as taught by Zhou for the purpose of electronically switching vibrations in different modes to allow user focus more on skin beautification process and its results (paragraph 0007).


    PNG
    media_image1.png
    361
    639
    media_image1.png
    Greyscale


Regarding claim 2, Bernabei is silent regarding wherein each of a plurality of vibrators provide vibration of a different frequency.
However, Zhou teaches wherein each of a plurality of vibrators provide vibration of a different frequency (paragraph 0041, lines 6-8, “unique” is construed that each vibrator has a frequency that is different from other vibrator) for the purpose of electronically switching vibrations in different modes to allow user focus more on skin beautification process and its results (paragraph 0007).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the vibrators of Bernabei to incorporate wherein each of a plurality of vibrators provide vibration of a different frequency as taught by Zhou for the purpose of electronically switching vibrations in different modes to allow user focus more on skin beautification process and its results (paragraph 0007).

Regarding claim 3, Bernabei discloses wherein the first skin contact plate (plate formed by elements 3360 and 3310) has a circular shape (figure 33b) and a second contact plate (plate formed by elements 3370, 3330) has a ring shape around a circumference of the first skin contact plate.

Regarding claim 7, Bernabei is silent regarding a plurality of the skin contact plates are inclined at different angles, respectively.
However, Zhou discloses a plurality of the skin contact plates (paragraph 0041, lines 1-6, each different plate is not identified individually by number therefore examiner construes portion of element 21 under effect of element 22 being first skin contact plate and portion of element 21 under effect of element 25 being second skin contact plate, similarly for other figures, skin contact plates can be construed as elements 31, 41, 51, 61, 71, 81, 91, 101 under the effect of different vibrators) are inclined at different angles (with respect to different reference axis, the plates are inclined at different angles, the claim do not require the plates to be inclined at different angles with respect to a single reference axis), respectively for the purpose of electronically switching vibrations in different modes to allow user focus more on skin beautification process and its results (paragraph 0007).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the skin contact plate of Bernabei to incorporate a plurality of the skin contact plates are inclined at different angles, respectively as taught by Zhou for the purpose of electronically switching vibrations in different modes to allow user focus more on skin beautification process and its results (paragraph 0007).

Regarding claim 8, Bernabei discloses further comprising a connecting part 3350 connecting the plurality of skin contact plates in between and having a variable shape (shape of element 3350, inner cylindrical shape varies because of presence of square like structure as shown by element “S” in figure 33A below, the claim do not specify the definition of the term “variable” therefore current interpretation holds true).

    PNG
    media_image2.png
    293
    258
    media_image2.png
    Greyscale


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bernabei (US 2005/0049642 A1) in view of Zhou et al. (US 2012/0089052 A1) as applied to claim 1 above, and further in view of Wook et al. (KR 20160070544).
Regarding claim 6, Bernabei/Zhou (hereinafter referred as “modified Bernabei”) discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Bernabei is silent regarding wherein a plurality of skin contact plates form sector shapes having the same diameter and are disposed in a manner of forming a circular shape.
However, Wook teaches a design of a massage device (figure 6) comprising a plurality of skin contact plates form sector shapes 150a, 150b, 150c having the same diameter and are disposed in a manner of forming a circular shape (figure 6) for the purpose of having an alternative well known design to massage the skin (abstract).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the placement of the plurality of skin contact plates of modified Bernabei to incorporate a plurality of skin contact plates form sector shapes having the same diameter and are disposed in a manner of forming a circular shape as taught by Wook for the purpose of having an alternative well known design to massage the skin (abstract).

Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bernabei (US 2005/0049642 A1) in view of Zhou et al. (US 2012/0089052 A1) as applied to claims 1 and 8 above, and further in view of Hyeon et al. (KR 20110020405, the specification of this reference is referred using an English translation).
Regarding claim 9, modified Bernabei discloses the claimed invention substantially as claimed, as set forth above in claim 1. Bernabei further discloses wherein the skin contact plate includes conductive material (elements 3310, 3330 are electrodes which are capable to conduct electricity) but is silent regarding wherein the connecting part includes insulating material to electrically divide a plurality of skin contact plates from each other.
However, Hyeon teaches wherein the connecting part 50 includes insulating material (page 6, lines 37-41, “insulating cap” is construed to include insulating material) to electrically divide a plurality of skin contact plates 11, 21-1) from each other for the purpose of providing insulation between the plates/vibrators and thereby generate composite frequency ultrasonic vibrator (page 6, lines 37-42).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the device of modified Bernabei to incorporate wherein the connecting part includes insulating material to electrically divide a plurality of skin contact plates from each other as taught by Hyeon for the purpose of providing insulation between the plates/vibrators and thereby generate composite frequency ultrasonic vibrator (page 6, lines 37-42).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bernabei (US 2005/0049642 A1) in view of Zhou et al. (US 2012/0089052 A1) as applied to claim 8 above, and further in view of McStrack et al. (US 2,891,194).
Regarding claim 10, modified Bernabei discloses the claimed invention substantially as claimed, as set forth above in claim 8. Modified Bernabei discloses the connecting part providing insulation but is silent regarding wherein the connecting part is formed of a ductile material.
However, McStrack teaches a design of an overvoltage protective device comprising a surface insulation 33 which could be formed of a ductile material (column 4, lines 48-51, “ductile ceramic”) for the purpose of using a well-known insulation material (column 4, lines 48-51).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the material of the connecting part of modified Bernabei to incorporate a ductile material as taught by McStract for the purpose of using a well-known insulation material (column 4, lines 48-51).

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record, Bernabei (US 2005/0049642 A1) in view of Zhou et al. (US 2012/0089052 A1) is silent regarding a support plate located on a backside of the second skin contact plate in a manner of being space apart in a prescribed distance; and a connecting leg connecting the support plate and the second skin contact plate together, wherein the plurality of vibrators comprise a first vibrator providing the vibration by being coupled to a backside of the first skin contact plate and a second vibrator seated on the support plate to provide the vibration to the second skin contact plate in combination with other claimed limitations of claim 4. 
Claim 5 was previously indicated allowable in the office action mailed on 5/4/2022.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply in view of the present rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783